                                                                  SO ORDERED.


                                                                   Dated: August 28, 2019
   1

   2

   3
                                                                  Daniel P. Collins, Bankruptcy Judge
   4                                                              _________________________________

   5

   6

   7                              UNITED STATES BANKRUPTCY COURT

   8                                FOR THE DISTRICT OF ARIZONA

   9    In re                                       Case No. 0:19-bk-09216-DPC
        JOHN FENDER
  10                                                Chapter 11

  11                   Debtors.                     ORDER SETTING THE CLAIMS BAR DATE
                                                    – LAST DAY TO FILE PROOFS OF CLAIM
  12                                                OR INTEREST

  13

  14          TO:    All creditors, equity security holders, parties requesting notice and other parties-

  15 in-interest:

  16          YOU ARE HEREBY NOTIFIED that October 1, 2019, is the last day to file proof of

  17 claims and interest in the above-captioned Chapter 11 case. Any creditor or other party in interest

  18 whose claim is not scheduled or is scheduled as disputed, contingent or unliquidated must file a

  19 proof of claim or interest with the Clerk of the United States Bankruptcy Court, 230 N. First

  20 Avenue, Suite 101, Phoenix, AZ 85003 and serve a copy of the same on counsel for the Debtor
  21 on or before October 1, 2019 to be treated as a creditor with respect to such claim for the purpose

  22 of voting and distribution in the above Chapter 11 case. The deadline for governmental units to

  23 file a proof of claim is January 21, 2020.

  24          NOTICE IS FURTHER PROVIDED that any claim filed after October 1, 2019 shall be

  25 considered untimely and disallowed and said creditor and/or party-in-interest shall be prevented

  26 from voting on any proposed plan of reorganization and participating in receipt of any

  27 distribution under such claim, except for claims filed by governmental units.

  28



                                                    -1-
Case 0:19-bk-09216-DPC        Doc 39 Filed 08/28/19 Entered 08/28/19 07:50:38                 Desc
                               Main Document    Page 1 of 2
   1          Any creditor or equity security holder with a claim listed in Debtor’s Statements and

   2 Schedules that is not scheduled by the Debtor as disputed, contingent or unliquidated as to

   3 amount or if the amount of the claim differs from that schedule by the Debtor, may, but need not

   4 file a proof of claim in this case. Any creditor or equity security holder who desires to rely on the

   5 Debtor’s schedules has a responsibility to determine that the claim of said creditor or equity

   6 security holder is accurately listed.

   7          A claimant who has already filed a proof of claim or interest should not file a duplicate

   8 claim.

   9          The address for filing proofs of claim or interest with the Clerk of the United States

  10 Bankruptcy Court is:
                                    Clerk, United States Bankruptcy Court
  11                                         District of Arizona
  12                                        230 N. First Avenue
                                                  Suite 101
  13                                         Phoenix, AZ 85003

  14          Claimants may also go to the U.S. Bankruptcy Court for the District of Arizona’s website

  15 for instructions to file a proof of claim online at http://www.azb.uscourts.gov/proof-claim-form-

  16 and-instructions.

  17          The address for serving a copy of the proof of claim or interest on Debtor’s counsel is:

  18
                                     Jim Gaudiosi, Attorney at Law PLLC
  19                                    17505 N. 79th Ave., Suite 112A
                                            Glendale, AZ 85308
  20
  21

  22
                                      DATED AND SIGNED ABOVE
  23

  24

  25

  26

  27

  28



                                                    -2-
Case 0:19-bk-09216-DPC        Doc 39 Filed 08/28/19 Entered 08/28/19 07:50:38                Desc
                               Main Document    Page 2 of 2
